IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1030-10


ROBERT ALAN YOUNG,  Appellant

v.


THE STATE OF TEXAS, Appellee




ORDER TO DETERMINE REPRESENTATION
COMAL COUNTY



 This order was delivered per curiam.

O R D E R

 Appellant was convicted of failure to register as a sex offender in cause number
CR2008-271 in the 207th District Court of Comal County.  Appellant was sentenced to
confinement for 10 years.  The court of appeals affirmed the judgment of the trial court
Young v. State, No. 03-09-00043-CR  (Tex. App. -- Austin, delivered April 25, 2010). 
Appellant filed a pro se petition for discretionary review which was granted by this Court on
September 29, 2010.  Appellant is entitled to representation before this Court at this time. 
See Article 1.051(a)(d)(2), V.A.C.C.P.  It appears that Appellant is without representation
in this court.  Accordingly, the trial court is ordered to determine if Appellant is currently
represented by counsel, and if so, to inform this court who represents Appellant.  If Appellant
is not currently represented by counsel and desires counsel, the trial court must first
determine whether Appellant is indigent.  If the trial court finds Appellant is indigent, that
court shall appoint an attorney to represent Appellant before this court in regard to PDR No.
PD-1030-10 in accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P.  Any
hearing conducted pursuant to this order shall be held within 30 days of the date of this order. 
The trial court's order appointing counsel, any findings of fact, affidavits, or transcription of
the court reporter's notes and any other supplementation of the record shall be returned to this
court within 45 days of the date of this order.
IT IS SO ORDERED THIS THE 29th DAY OF SEPTEMBER, 2010
DO NOT PUBLISH